MEMORANDUM OPINION
                                        No. 04-11-00106-CR

                                       Javon Donte DUKES,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR4694
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 16, 2011

DISMISSED

           Appellant Javon Donte Dukes pleaded nolo contendere to the offense of sexual assault

pursuant to a plea bargain agreement. As part of his plea-bargain, appellant signed a separate

“Waiver of Appeal.” The trial court imposed sentence and signed a certificate stating that this

“is a plea-bargain case, and the defendant has NO right of appeal”. See TEX. R. APP. P.

25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which includes the plea

bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See TEX. R.
                                                                                    04-11-00106-CR

APP. P. 25.2(d). This court must dismiss an appeal “if a certification that shows the defendant

has the right of appeal has not been made part of the record.” Id.

       The court gave appellant notice that the appeal would be dismissed unless an amended

trial court certification showing he has the right to appeal were made part of the appellate record

within thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.BSan Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July

2, 2003, pet. ref=d) (not designated for publication). Appellant’s appointed appellate counsel

filed a written response, stating she has reviewed the record and can find no right of appeal.

After reviewing the record and counsel’s notice, we agree appellant does not have a right to

appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

We therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).



                                                             PER CURIAM

Do Not Publish




                                               -2-